        Case 2:16-cr-20222-AJT-RSW ECF No. 451, PageID.4087 Filed 12/16/20 Page 1 of 3

2PROB 12C                                                                  U. S. Probation Office         PACTS       DATE
(Rev. 08/18)      VIOLATION REPORT PART 1:                                 Eastern District of Michigan   2282413     12/14/2020
                  PETITION FOR WARRANT
NAME                                            OFFICER                           JUDGE                             DOCKET #
SEGARS, Ronald Laban                            Seth M. Martin                    Arthur J. Tarnow                  16-CR-20222-03

ORIGINAL               SUPERVISION TYPE   CRIMINAL HISTORY     TOTAL OFFENSE       PHOTO
SENTENCE DATE                             CATEGORY             LEVEL
                       Supervised
12/21/2017                                II                   29
                       Release
COMMENCED

06/15/2020
EXPIRATION

06/14/2024

ASST. U.S. ATTORNEY                       DEFENSE ATTORNEY

Julie A. Beck                             To be Determined
REPORT PURPOSE

        TO ISSUE A WARRANT TO BE LODGED AS A
                      DETAINER
ORIGINAL OFFENSE

Count 1: 21 U.S.C. § § 841(b)(1)(B) and 841(a)(1), Conspiracy
to Distribute and to Possess With Intent to Distribute Heroin
Count 6: 18 U.S.C. §§ 3571(b)(3) and 922(g)(1), Felon in
Possession of a Firearm

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 60 months, to be followed by a four-year term of supervised release
on Count 1 and a two-year term of supervised release on Count 6, to run concurrently.

Order Granting Petitioner’s Motion for Compassionate Release: June 15, 2020, Reduction of Sentence for
Compassionate Release. Custody term reduced to time served, to be followed by a four-year term of supervised
release. All other conditions of the original judgment remain in full force and effect.
ORIGINAL SPECIAL CONDITIONS


      1. If necessary, the defendant shall participate in a program approved by the probation department for mental
         health counseling-grief counseling.
      2. If necessary, the defendant shall participate in a program approved by the probation department for
         substance abuse, which may include testing to determine if the defendant has reverted to the use of drugs
         or alcohol.

               Criminal Monetary Penalty: Special Assessment $200.00. (balance $200.00)




                                                             Page 1 of 3
        Case 2:16-cr-20222-AJT-RSW ECF No. 451, PageID.4088 Filed 12/16/20 Page 2 of 3

2PROB 12C                                                               U. S. Probation Office         PACTS       DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                             Eastern District of Michigan   2282413     12/14/2020
                   PETITION FOR WARRANT
NAME                                            OFFICER                        JUDGE                             DOCKET #
SEGARS, Ronald Laban                            Seth M. Martin                 Arthur J. Tarnow                  16-CR-20222-03

The probation officer believes that the offender has violated the following conditions of Supervised Release:
VIOLATION NUMBER      NATURE OF NONCOMPLIANCE



               1      Violation of Mandatory Condition : “YOU MUST NOT COMMIT ANOTHER FEDERAL,
                      STATE, OR LOCAL CRIME.”

                      On December 14, 2020, the offender was arrested by officers of the Detroit (Michigan) Police
                      Department (DPD) for Aggravated/Felonious Assault. According to the report, at approximately
                      2:30 a.m. SEGARS and his fiancée (VICTIM 1) were arguing on the first floor of their residence
                      located at 16875 Normandy Street, Detroit, Michigan 48221. VICTIM 1’s mother, VICTIM 2,
                      was on the second floor of the residence at the time of the incident. VICTIM 2 stated that she
                      was on her way downstairs when she saw SEGARS pulling on the hair of VICTIM 1. VICTIM
                      2 yelled for SEGARS to stop and that she was calling the police. SEGARS then produced a
                      handgun and fired four to five shots at VICTIM 1 and then two to three shots at VICTIM 2, who
                      was on the stairs. VICTIM 2 stated that SEGARS did not leave the location right away and
                      walked around the house for 10-15 minutes after shooting VICTIM 1 and VICTIM 2. VICTIM
                      2 stated that she told SEGARS to leave before the police arrived. SEGARS then walked outside
                      and fired two to three more shots before leaving the area.

                      VICTIM 1 suffered four gunshot wounds and is in critical condition at this time.

                      VICTIM 2 suffered two gunshot wounds and is in a more stable condition.

                      A short time later DPD officers were dispatched to the Citgo gas station located at 10003
                      Schoolcraft Road in Detroit to arrest SEGARS in connection with the shooting of VICTIM 1 and
                      VICTIM 2. Upon arrival, officers made contact with SEGARS’ son, who stated that the offender
                      was inside the gas station and wanted to turn himself in. DPD officers placed the offender under
                      arrest without incident. SEGARS is currently in custody and the Wayne County Prosecutors
                      Office is pursuing multiple felony charges against the offender including those that carry life
                      sentences.
               2      Violation of Standard Condition No. 10: “YOU MUST NOT OWN, POSSESS OR HAVE
                      ACCESS TO A FIREARM, AMMUNITION, DESTRUCTIVE DEVICE, OR DANGEROUS
                      WEAPON (I.E., ANYTHING THAT WAS DESIGNED, OR WAS MODIFIED FOR, THE
                      SPECIFIC PURPOSE OF CAUSING BODILY INJURY OR DEATH TO ANOTHER PERSON
                      SUCH AS NUNCHAKUS OR TASERS).”

                      On December 14, 2020, SEGARS possessed a handgun and shot his fiancée four times and her
                      mother twice.




                                                          Page 2 of 3
        Case 2:16-cr-20222-AJT-RSW ECF No. 451, PageID.4089 Filed 12/16/20 Page 3 of 3

2PROB 12C                                                                                  U. S. Probation Office         PACTS       DATE
(Rev. 08/18)      VIOLATION REPORT PART 1:                                                 Eastern District of Michigan   2282413     12/14/2020
                  PETITION FOR WARRANT
NAME                                                         OFFICER                              JUDGE                             DOCKET #
SEGARS, Ronald Laban                                         Seth M. Martin                       Arthur J. Tarnow                  16-CR-20222-03

I declare under penalty of perjury that the foregoing is true and correct.           DISTRIBUTION
PROBATION OFFICER
                                                                                     Court
s/Seth M. Martin/mt/ljc
313 234-5456
SUPERVISING PROBATION OFFICER                                                        PROBATION ROUTING


s/Marc W. Calandra                                                                   Data Entry
313-234-5131

THE COURT ORDERS:
[X]            The Issuance of a Warrant to be Lodged as a Detainer.

[ ]            Other




                                                                                        s/Arthur J. Tarnow
                                                                                        United States District Judge

                                                                                           12/16/2020
                                                                                           Date




                                                                             Page 3 of 3
